              Case 3:16-bk-03416-JAF      Doc 379     Filed 10/15/19    Page 1 of 2



                                       ORDERED.


     Dated: October 15, 2019




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION
                                  www.flmb.uscourts.gov

IN RE:                                            CASE NO.: 3:16-bk-03416-JAF
                                                  Chapter 7
NETWORK F.O.B, INC.,


          Debtor.
______________________________________

ORDER GRANTING MOTION TO APPROVE COMPROMISE WITH RICKY PRUITT

         This case is before the Court upon the Trustee’s Motion to Approve Compromise with

Ricky Pruitt (Doc. No. 375). The Court finds that no objections were filed to the motion served

on all creditors pursuant to Middle District of Florida Local Bankruptcy Rule 2002-4 on

September 17, 2019. Accordingly, it is

         ORDERED:

         1.     The motion is GRANTED and the compromise is approved.

         2.     The gross settlement amount of $7,500.00 with Ricky Pruitt is approved.

         3.     Attorney Patrick Kilburn is authorized to deduct his 40% fee of $3,000.00 and his

costs of $329.00 and tender the Trustee a net check in the amount of $4,171.00. The net check
            Case 3:16-bk-03416-JAF         Doc 379     Filed 10/15/19     Page 2 of 2




shall be made payable to “Aaron R. Cohen, Trustee” and mailed to the Trustee at Post Office

Box 4218, Jacksonville, Florida 32201.

       4.      Attorney Patrick Kilburn is authorized to execute any judgment satisfaction or

releases to consummate the settlement.

       5.      The Settlement Proceeds shall be property of the bankruptcy estate, free and clear

of all liens, claims, and encumbrances, and the Trustee shall distribute the Settlement Proceeds in

accordance with the provisions of 11 U.S.C. § 726.



Trustee Aaron Cohen is directed to serve a copy of this order on interested parties who are non-
CM/ECF users and file a proof of service within 3 days of entry of the order.
